DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed October 10, 2022. Claim 1 has been amended, canceled claims 3, 7, and 8, and added new claims 9-23. Claims 1, 2, 4-6, and 9-23 are presently pending and are presented for examination.

Response to Arguments/Remarks


4.	35 U.S.C. § 112(b) Rejection. Applicant's arguments/remarks filed on October 10, 2022 regarding the previous 35 U.S.C. 112(b) rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, 35 U.S.C. 112(b) rejection is withdrawn. 

5.	35 USC § 103 Rejection. Applicant's arguments/amendments filed October 10, 2022 regarding the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Pittman et al, US 2020/0334978, presented in this Final Office Action. 

Applicant argues that “As amended, claim 1 requires in part, a wearable configured to sense and transmit a physiological parameter of a driver to the control system and based upon an information received, the physiological parameter transmitted by the wearable, the control system generates a signal timing plan. The prior art does not disclose this limitation.”

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. After a careful review of the prior art, the examiner concludes that the above argued limitation is conventional/known in the art and also expressly or impliedly contained in the prior art of Goncalves and Raamot. For example, the limitation of “a wearable configured to sense and transmit a physiological parameter of a driver to the control system” may be reasoned from knowledge generally available to one of ordinary skill in the art. Wearables that transit physiological data are conventional and known in the art. It would have been obvious to combine a system as such to transmit passenger/driver information to a control device. For example, wearables that transmit heart rate are well known and used to monitor an occupant/driver health while driving a vehicle. Further, the prior art referees disclose such feature when the wearable devises generate inputs to the controller as a user approaches a traffic controller. Therefore, the above argued limitation is expressly or impliedly contained in the prior art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Therefore, it would be obvious to combine these references with the knowledge generally available to one of ordinary skill in the art as already shown in the Non-Final Action. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the above reasons, the examiner maintains the rejection over claims 1, 2, 4-6, and 9-23.


Objections
6.	Claim 20 recites “The system of 17 claim”. It should recite “The system of claim 17” as shown in the other dependent claims.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, 4-6, and 9-23 are rejected under 35 U.S.C 103 as being unpatentable over Goncalves et al, US 2020/0334979, in view of Raamot et al. US 2016/0027300, further in view of Pittman et al, US 2020/0334978, hereinafter referred to as Goncalves, Raamot and Pittman, respectively.

Regarding claim 1, Goncalves discloses an adaptive traffic management system, comprising: 
a plurality of traffic lights positioned at a plurality of roadway intersections (See at least fig 1, ¶ 11, “means of coordination and control of traffic lights of a plurality of intersections in on area, traffic efficiency is improved, the flow of traffic of the area is maximized, and the road traffic congestion condition is alleviated”);  
at least one sensor associated with each of the plurality of roadway intersections to detect traffic flow (See at least fig 1, ¶ 16, “real time monitoring device includes a traffic flow monitoring device which is used for detecting the traffic flow, and a traffic light control device which is used for communicating with the traffic lights; the calculation unit is used for calculating the real-time traffic status according to the result monitored by the traffic flow monitoring device, outputting a signal to the traffic light control device according to the real-time traffic status”); 
a control system connected to the plurality of traffic lights and the at least one sensor (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”); a wearable configured to sense and transmit a physiological parameter of a driver to the control system (Goncalves discloses obtaining information from wearable applications and smartphone applications for the pedestrian), (Wearables that transmit physiological data are conventional and known in the art. It would have been obvious to combine a system as such to transmit passenger/driver information to a control device); wherein, based upon an information received from the at least one sensor, the physiological parameter transmitted by the wearable, the control system generates a signal timing plan and operates the plurality of traffic lights based upon the signal timing plan (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”), (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 8, “This device processes information obtained from video surveillance cameras for real-time traffic monitoring and, based on the mass of vehicles present on each of the routes, defines the durations of each state of the signals.”).
Goncalves fails to explicitly disclose predetermined weights for multiple situations (Goncalves discloses priority requests by users such as emergency vehicles, public safety, disabled and others).
However, Raamot teaches predetermined weights for multiple situations (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include predetermined weights for multiple situations as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).

Regarding claim 2, Goncalves discloses the system of claim 1 wherein the signal timing plan is further based upon information from multiple sources that are connected to the control system (See at least fig 1, ¶ 49, “receive information from users, pedestrians, drivers, authorities,
by acting locally of the "APIs" (5-D), and to carry out the autonomous control of the traffic lights according to this information.”), (See at least fig 1, ¶ 50, “collects information from the
various applications made available by the system, such as the driver application (6-E), the disabled application (6-F), the pedestrian application (6-G), the traffic agent application
( 6-H) and the cyclist application ( 6-I), Intelligence and Control Domain (7), which contains the components of the Intelligence and Operative Center from the Traffic Control Center (1), which process in real time all the data being collected and apply the algorithms of "machine learning" to optimize, prioritize, inform and command the signaling”).

Regarding claim 4, Goncalves discloses the system of claim 1 wherein the signal timing plan is further based upon in-vehicle sensors that are in proximity to a given one of the plurality of roadway intersections and connected to the control system (See at least fig 1, ¶ 49, “A proprietary application system (3) comprising smartphone applications for the pedestrian and driver (3-A), personal computer applications (3-B), wearable applications (3-C), and applications for local physical interaction (3-D) of the Intelligent Traffic Light (5), among other applications for mobile devices, but not limited to them, the proprietary applications
(3) being in bilateral communication with the Intelligent Center (1), and in unilateral communication with the network of intelligent autonomous traffic lights (5), which proprietary applications (3) allow users to interact with traffic lights through the Intelligent Traffic Control Center (1) to inform their destination and route”), (Raamot discloses this feature as well).

Regarding claim 5, Goncalves discloses the system of claim 1 further comprising a plurality of modes of operation that include default weights (See at least fig 1, ¶ 50, “environment measurements in normal mode, measurement of environment and of the various intersections
in artificial intelligence mode, event scheduling module (7-H), which collects data on scheduled events that impact the flow of vehicles, and in which all reprogramming will be recorded allowing the extraction of various information, reports and decisions”), (See at least fig 1, ¶ 9, “An additional modification of the operating cycle of such traffic light can be brought about by a signal indicating the approach of a vehicle of unusual length on the surveyed road section”), (Raamot discloses this feature as well).

Regarding claim 6, Goncalves discloses the system of claim 1 wherein the control system determines and provides route-guidance to a vehicle to minimize traffic stress (See at least fig 1, ¶ 32, “The system has advantages of also informing the users of the public roads, through Variable-Message Signs, personal cellular systems, among others, the traffic conditions
in each place, as well as the best route to its destination, and also interacts with emergency public service vehicles (police, ambulances, firemen, among others), to know their origin and destination, giving them the best possible route and commanding the vehicles that are on the route defined to seek alternative routes to the as the emergency vehicle approaches.”).

Regarding claim 9, Goncalves discloses the system of claim 1.
Goncalves fails to explicitly disclose wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer (inductive loop detector and a magnetometer are conventional/known sensors to detect traffic density. It would have been obvious to combine sensors as such to transmit traffic information to a control device).
Howerver, Pittman teaches wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer (See at least ¶ 115, “radar, loop, magnetic counting or any other suitable method or technique may be used to obtain data regarding whether segment of freeway is congested or in free flow in real time”), (See at least ¶ 149, “Q may be obtained from volume data derived from, for example, a radar, magnetometer, conductive loop or other traffic counting devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer as taught by Pittman because it would allow the system to obtain vehicle volume data (Pittman ¶ 149).

Regarding claim 10, Goncalves discloses the system of claim 1 further comprising at least one source selected from a group consisting of a complaint log and a weather prediction for a region, wherein the control system generates the signal timing plan based on the at least one source (See at least fig 1, ¶ 49, “Existing source of "crowdsourcing" applications (2) such as "Google Maps", "Google Earth", "Waze", "AccuWeather", "Climatempo", "Maplink", and others providing data In unilateral communication with the Intelligent Transit Center”), (See at least fig 1, ¶ 50, “Climate Information Interface ( 6-C) collects data from weather information
networks such as "Meteorological Radar", "Climatempo", "Accuweather" and others…responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others”).

Regarding claim 11, Goncalves discloses the system of claim 1. 
Goncalves fails to explicitly disclose further comprising an input device configured to receive an assigned weight entered by a technician; wherein the assigned weight is alterable by the technician and the control system generates the signal timing plan based on the assigned weight (it is known and conventional to modify parameters in a system to update system performance. This is known and conventional).
However, Raamot teaches further comprising an input device configured to receive an assigned weight entered by a technician; wherein the assigned weight is alterable by the technician and the control system generates the signal timing plan based on the assigned weight (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include further comprising an input device configured to receive an assigned weight entered by a technician; wherein the assigned weight is alterable by the technician and the control system generates the signal timing plan based on the assigned weight as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).

Regarding claim 12, Goncalves discloses the system of claim 1 further comprising an in-vehicle sensor, wherein the control system generates the signal timing plan based on an information from the in-vehicle sensor (See at least fig 1, ¶ 49, “A proprietary application system (3) comprising smartphone applications for the pedestrian and driver (3-A), personal computer applications (3-B), wearable applications (3-C), and applications for local physical interaction (3-D) of the Intelligent Traffic Light (5), among other applications for mobile devices, but not limited to them, the proprietary applications (3) being in bilateral communication with the Intelligent Center (1), and in unilateral communication with the network of intelligent autonomous traffic lights (5), which proprietary applications (3) allow users to interact with traffic lights through the Intelligent Traffic Control Center (1) to inform their destination and route”), (Raamot discloses this feature as well).

Regarding claim 13, Goncalves discloses the system of claim 1 wherein the control system has a software, and the software has a plurality of modes of operation wherein a mode of operation of the plurality of modes of operation is selected from a group consisting of a mode to minimize public complaints, a mode to promote emission minimization, and the mode to minimize driver stress (See at least fig 1, ¶ 32, “The system has advantages of also informing the users of the public roads, through Variable-Message Signs, personal cellular systems, among others, the traffic conditions in each place, as well as the best route to its destination, and also interacts with emergency public service vehicles (police, ambulances, firemen, among others), to know their origin and destination, giving them the best possible route and commanding the vehicles that are on the route defined to seek alternative routes to the as the emergency vehicle approaches.”).

Regarding claim 14, Goncalves discloses the system of claim 13 wherein the mode of operation is the mode to minimize driver stress, the weight is optimized based on a long-term observation of stress and real-time measurements of stress derived from the physiological parameter (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 41, “Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”), (See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”).

Regarding claim 15, Goncalves discloses the system of claim 1 wherein the software is configured to generate the signal timing plan based on a weight derived from a step function having at least one criteria selected from a group consisting of a spatial criteria and a temporal criteria (See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”), (See at least fig 1, ¶ 41, “intelligent algorithms of decision making, and supported in Machine Learning, IoT, and Big Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”).

Regarding claim 16, Goncalves discloses the system of claim 1 wherein the physiological parameter is selected from a group consisting of a driver's heart rate and a driver's galvanic skin-conductance (Goncalves discloses obtaining information from wearable applications and smartphone applications for the pedestrian), (Wearables that transmit physiological data are conventional and known in the art. It would have been obvious to combine a system as such to transmit passenger/driver information to a control device).

Regarding claim 17, Goncalves discloses an adaptive traffic management system, comprising: 
a plurality of traffic lights positioned at a plurality of roadway intersections (See at least fig 1, ¶ 11, “means of coordination and control of traffic lights of a plurality of intersections in on area, traffic efficiency is improved, the flow of traffic of the area is maximized, and the road traffic congestion condition is alleviated”); 
at least one sensor associated with each of the plurality of roadway intersections to detect traffic flow (See at least fig 1, ¶ 16, “real time monitoring device includes a traffic flow monitoring device which is used for detecting the traffic flow, and a traffic light control device which is used for communicating with the traffic lights; the calculation unit is used for calculating the real-time traffic status according to the result monitored by the traffic flow monitoring device, outputting a signal to the traffic light control device according to the real-time traffic status”); 
at least one source, wherein the at least one source is selected from a group consisting of a complaint log and a weather prediction for a region (See at least fig 1, ¶ 49, “Existing source of "crowdsourcing" applications (2) such as "Google Maps", "Google Earth", "Waze", "AccuWeather", "Climatempo", "Maplink", and others providing data In unilateral communication with the Intelligent Transit Center”), (See at least fig 1, ¶ 50, “Climate Information Interface ( 6-C) collects data from weather information networks such as "Meteorological Radar", "Climatempo", "Accuweather" and others…responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others”); 
a wearable configured to sense and transmit a physiological parameter of a driver to the control system, wherein the physiological parameter is selected from a group consisting of a driver's heart rate and a driver's galvanic skin-conductance (Goncalves discloses obtaining information from wearable applications and smartphone applications for the pedestrian), (Wearables that transmit physiological data are conventional and known in the art. It would have been obvious to combine a system as such to transmit passenger/driver information to a control device); 
an in-vehicle sensor; an input device configured to receive an assigned weight entered by a technician; 
a control system having a software connected to the plurality of traffic lights, the at least one sensor (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”), the at least one source, the wearable, the in-vehicle sensor, and the input device (See at least fig 1, ¶ 49, “A proprietary application system (3) comprising smartphone applications for the pedestrian and driver (3-A), personal computer applications (3-B), wearable applications (3-C), and applications for local physical interaction (3-D) of the Intelligent Traffic Light (5), among other applications for mobile devices, but not limited to them, the proprietary applications (3) being in bilateral communication with the Intelligent Center (1), and in unilateral communication with the network of intelligent autonomous traffic lights (5), which proprietary applications (3) allow users to interact with traffic lights through the Intelligent Traffic Control Center (1) to inform their destination and route”), (Raamot discloses this feature as well); 
the software having a plurality of modes of operation wherein a mode of operation of the plurality of modes of operation is selected from a group consisting of a mode to minimize public complaints, a mode to promote emission minimization, and a mode to minimize driver stress (See at least fig 1, ¶ 32, “The system has advantages of also informing the users of the public roads, through Variable-Message Signs, personal cellular systems, among others, the traffic conditions in each place, as well as the best route to its destination, and also interacts with emergency public service vehicles (police, ambulances, firemen, among others), to know their origin and destination, giving them the best possible route and commanding the vehicles that are on the route defined to seek alternative routes to the as the emergency vehicle approaches.”); and 
wherein, based upon an information received by the control system from the at least one sensor, the at least one source, the physiological parameter transmitted by the wearable, the in- vehicle sensor, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation, the software of the control system calculates a weight for each of the plurality of roadway intersections to generate a signal timing plan and operates the plurality of traffic lights based upon the signal timing plan (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”), (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 8, “This device processes information obtained from video surveillance cameras for real-time traffic monitoring and, based on the mass of vehicles present on each of the routes, defines the durations of each state of the signals.”).
Goncalves fails to explicitly disclose an assigned weight entered by a technician, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation (Goncalves discloses priority requests by users such as emergency vehicles, public safety, disabled and others. Additionally, this limitation is impliedly contained in the prior art since a predefined weight must be used to control traffic in an intersection), (it is known and conventional to modify parameters in a system to update system performance. This is known and conventional).
However, Raamot teaches an assigned weight entered by a technician, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include an assigned weight entered by a technician, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).
Goncalves fails to explicitly disclose wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer (inductive loop detector and a magnetometer are conventional/known sensors to detect traffic density. It would have been obvious to combine sensors as such to transmit traffic information to a control device).
However, Pittman teaches wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer (See at least ¶ 115, “radar, loop, magnetic counting or any other suitable method or technique may be used to obtain data regarding whether segment of freeway is congested or in free flow in real time”), (See at least ¶ 149, “Q may be obtained from volume data derived from, for example, a radar, magnetometer, conductive loop or other traffic counting devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer as taught by Pittman because it would allow the system to obtain vehicle volume data (Pittman ¶ 149).

Regarding claim 18, Goncalves discloses the system of claim 17 wherein the software is configured to change the weight based on a step function having at least one criteria selected from a group consisting of a spatial criteria and a temporal criteria (See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”), (See at least fig 1, ¶ 41, “intelligent algorithms of decision making, and supported in Machine Learning, IoT, and Big Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”).

Regarding claim 19, Goncalves discloses the system of claim 17 wherein the mode of operation is the mode to minimize driver stress, the weight is optimized based on a long-term observation of stress and real-time measurements of stress derived from the physiological parameter (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 41, “Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”), (See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”).

Regarding claim 20, Goncalves discloses the system of 17 claim.
Goncalves fails to explicitly disclose wherein the assigned weight is configured to be modified by the technician (it is known and conventional to modify parameters in a system to update system performance. This is known and conventional).
However, Raamot teaches wherein the assigned weight is configured to be modified by the technician (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include wherein the assigned weight is configured to be modified by the technician as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).

Regarding claim 21, Goncalves discloses the system of claim 17.
Goncalves fails to explicitly disclose wherein an operation of the plurality of traffic lights is alterable by the technician (it is known and conventional to modify parameters in a system to update system performance. This is known and conventional).
However, Raamot teaches wherein an operation of the plurality of traffic lights is alterable by the technician (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include wherein an operation of the plurality of traffic lights is alterable by the technician as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).

Regarding claim 22, Goncalves discloses the system of claim 17 wherein the software of the control system is configured to provide a route-guidance to minimize stress of the driver along a route (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 41, “Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”), (See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”), (See at least fig 1, ¶ 37, “the best possible route will be calculated and guiding the vehicles present in the defined route
to look for alternative ways as the emergency vehicle approaches”).

Regarding claim 23, Goncalves discloses an adaptive traffic management system, comprising: 
a plurality of traffic lights positioned at a plurality of roadway intersections (See at least fig 1, ¶ 11, “means of coordination and control of traffic lights of a plurality of intersections in on area, traffic efficiency is improved, the flow of traffic of the area is maximized, and the road traffic congestion condition is alleviated”); 
at least one sensor associated with each of the plurality of roadway intersections to detect traffic flow (See at least fig 1, ¶ 16, “real time monitoring device includes a traffic flow monitoring device which is used for detecting the traffic flow, and a traffic light control device which is used for communicating with the traffic lights; the calculation unit is used for calculating the real-time traffic status according to the result monitored by the traffic flow monitoring device, outputting a signal to the traffic light control device according to the real-time traffic status”); 
at least one source, wherein the at least one source is selected from a group consisting of a complaint log and a weather prediction for a region (See at least fig 1, ¶ 49, “Existing source of "crowdsourcing" applications (2) such as "Google Maps", "Google Earth", "Waze", "AccuWeather", "Climatempo", "Maplink", and others providing data In unilateral communication with the Intelligent Transit Center”), (See at least fig 1, ¶ 50, “Climate Information Interface ( 6-C) collects data from weather information networks such as "Meteorological Radar", "Climatempo", "Accuweather" and others…responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others”); 
a wearable configured to sense and transmit a physiological parameter of a driver to the control system, wherein the physiological parameter is selected from a group consisting of a driver's heart rate and a driver's galvanic skin-conductance (Goncalves discloses obtaining information from wearable applications and smartphone applications for the pedestrian), (Wearables that transmit physiological data are conventional and known in the art. It would have been obvious to combine a system as such to transmit passenger/driver information to a control device); 
an in-vehicle sensor; an input device configured to receive an assigned weight entered by a technician; 
a control system having a software connected to the plurality of traffic lights, the at least one sensor (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”), the at least one source, the wearable, the in-vehicle sensor, and the input device (See at least fig 1, ¶ 49, “A proprietary application system (3) comprising smartphone applications for the pedestrian and driver (3-A), personal computer applications (3-B), wearable applications (3-C), and applications for local physical interaction (3-D) of the Intelligent Traffic Light (5), among other applications for mobile devices, but not limited to them, the proprietary applications (3) being in bilateral communication with the Intelligent Center (1), and in unilateral communication with the network of intelligent autonomous traffic lights (5), which proprietary applications (3) allow users to interact with traffic lights through the Intelligent Traffic Control Center (1) to inform their destination and route”), (Raamot discloses this feature as well); 
the software having a plurality of modes of operation wherein a mode of operation of the plurality of modes of operation is selected from a group consisting of a mode to minimize public complaints, a mode to promote emission minimization, and a mode to minimize driver stress (See at least fig 1, ¶ 32, “The system has advantages of also informing the users of the public roads, through Variable-Message Signs, personal cellular systems, among others, the traffic conditions in each place, as well as the best route to its destination, and also interacts with emergency public service vehicles (police, ambulances, firemen, among others), to know their origin and destination, giving them the best possible route and commanding the vehicles that are on the route defined to seek alternative routes to the as the emergency vehicle approaches.”); and 
wherein, based upon an information received by the control system from the at least one sensor, the at least one source, the physiological parameter transmitted by the wearable, the in- vehicle sensor, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation, the software of the control system calculates a weight for each of the plurality of roadway intersections to generate a signal timing plan and operates the plurality of traffic lights based upon the signal timing plan (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”), (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 8, “This device processes information obtained from video surveillance cameras for real-time traffic monitoring and, based on the mass of vehicles present on each of the routes, defines the durations of each state of the signals.”);
wherein the software is configured to change the weight based on a function having at least one criteria selected from a group consisting of a spatial criteria and a temporal criteria(See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”), (See at least fig 1, ¶ 41, “intelligent algorithms of decision making, and supported in Machine Learning, IoT, and Big Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”); 
wherein the mode of operation is the mode to minimize driver stress, the weight is optimized based on a long-term observation of stress and real-time measurements of stress derived from the physiological parameter and the control system is configured to provide a route- guidance to minimize stress on the driver (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 41, “Data could be the key to the construction of solution. Thus, the system could learn from the data and over time, continuously improving traffic optimization”), (See at least fig 1, ¶ 39, “From polls by drivers, cyclists, pedestrians to the adoption of intelligent traffic lights; passing through statistical analysis related to holidays, events, climates; reinforcing with information from crowdsourcing apps such as "Waze", "Google Maps" and others consolidating all this information into an adaptive and flexible solution based on the application of Machine Learning/ Artificial Intelligence techniques, which will allow the system learns and self-tuning throughout the operation.”), (See at least fig 1, ¶ 37, “the best possible route will be calculated and guiding the vehicles present in the defined route to look for alternative ways as the emergency vehicle approaches”).
Goncalves fails to explicitly disclose an assigned weight entered by a technician, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation (Goncalves discloses priority requests by users such as emergency vehicles, public safety, disabled and others. Additionally, this limitation is impliedly contained in the prior art since a predefined weight must be used to control traffic in an intersection), (it is known and conventional to modify parameters in a system to update system performance. This is known and conventional).
However, Raamot teaches an assigned weight entered by a technician, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include an assigned weight entered by a technician, the assigned weight received by the input device, and at least one predefined weight based on the mode of operation as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).
Goncalves fails to explicitly disclose wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer (inductive loop detector and a magnetometer are conventional/known sensors to detect traffic density. It would have been obvious to combine sensors as such to transmit traffic information to a control device).
However, Pittman teaches wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer (See at least ¶ 115, “radar, loop, magnetic counting or any other suitable method or technique may be used to obtain data regarding whether segment of freeway is congested or in free flow in real time”), (See at least ¶ 149, “Q may be obtained from volume data derived from, for example, a radar, magnetometer, conductive loop or other traffic counting devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include wherein the at least one sensor is selected from a group consisting of an inductive loop detector and a magnetometer as taught by Pittman because it would allow the system to obtain vehicle volume data (Pittman ¶ 149).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665